— Order and judgment (one paper), Supreme Court, New York County (Edward J. Greenfield, J.), entered April 12, 1991, which granted respondents’ cross motion to dismiss the petition, without prejudice to the institution of a new proceeding upon petitioners exhausting their administrative remedies, unanimously affirmed, without costs.
Petitioners, Secretaries to Judges (JG-14) employed in the Nassau County District Court, were not directly affected by the Chief Administrative Judge’s reclassification of secretaries in the Family, County and Surrogate’s Courts mandated in Matter of Bellacosa v Classification Review Bd. (72 NY2d 383), and thus there is no basis for their argument that it would be futile for them to seek reclassification through administrative channels. Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.